Citation Nr: 0603855	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from October 1977 to 
October 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was previously denied service connection for a 
low back disability, but the Board granted the veteran's 
claim to reopen and remanded the case for additional 
development.  That development having been completed with 
respect to the veteran's claim for service connection for a 
low back disability, the issue is now ready for appellate 
review.

The issue of entitlement to service connection for a right 
knee disability, claimed as secondary to a left ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his low back disability 
has been obtained or requested by the RO.

2.  A chronic low back disability, to include degenerative 
joint disease, was not present in service, was not manifested 
within one year of service separation and is not shown to be 
related to service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
August 2002 and November 2004 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOC), he was provided with specific information as to why 
his claim seeking service connection for a low back 
disability was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2002 and November 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that in 
November 2004 the RO has asked the appellant to submit any 
evidence in his possession that pertains to his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the August 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in August 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records, buddy statements, and several 
VA examinations.  In addition, the veteran testified at a 
personal hearing at the RO.   The veteran has not indicated 
that there is any additional evidence available to help 
support his claim for service connection for a low back 
disability.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Notwithstanding the absence of evidence of certain specified 
chronic diseases during service, to include arthritis 
(degenerative joint disease), service incurrence may be 
presumed if the specified chronic disease was manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309 (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records show that the veteran complained 
of back pain on several occasions.  His separation 
examination was negative with respect to any back disability.  
VA treatment notes show a current disability of the low back, 
but no indication that it is related to service.  The 
earliest treatment notes are from 1991, almost 10 years after 
the veteran left service.  The veteran told VA providers over 
the years that his back problems began in 1978, but there is 
no indication other than that of a link to service in the VA 
treatment records.

The veteran underwent a VA examination in April 2000.  The 
veteran reported low back pain.  Examination showed marked 
paraspinal spasm noted in the lower thoracic and lumbosacral 
spine area.  The range of motion of the lumbar spine was 
limited, and there was pain on motion, and on straight leg 
raising.  The diagnoses were lumbar spinal stenosis and 
degenerative joint disease of the lumbosacral spine, but 
there was no etiology provided, and no suggestion of a link 
to service.

The veteran has testified that he injured his back in service 
and that it has bothered him ever since.  He submitted 
statements from two friends attesting that the veteran did 
injure his back in service.

The veteran was provided a second VA examination in January 
2005.  The examiner reviewed the veteran's service medical 
records and examined the veteran.  He diagnosed the veteran 
with mild lumbar degenerative disc disease, but indicated his 
opinion that it was more likely than not that the veteran's 
current back disability is unrelated to military service.

The Board finds the opinion from the VA examination in 
January 2005 to be persuasive.  The fact that the veteran's 
separation examination was normal and that there is no record 
of treatment for almost 10 years after leaving service both 
support the examiner's opinion.  Since there is no evidence 
of a link between the veteran's current low back disability 
and service, service connection for this condition is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  There is a clear medical opinion of record that 
states the disability is more likely than not unrelated to 
service, and no medical evidence to the contrary.  The Board 
acknowledges that the veteran is complaining of a current 
disability that he believes is related to service, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492 (1992).  
Similarly, the statements from the veteran's friends are 
credible to establish that the veteran injured his back in 
service, and the service medical records support that the 
veteran sought treatment for low back pain in service, but 
there is no medical evidence indicating that the veteran's 
current disability is related to the acute and transitory 
injury suffered in service.  As such, the preponderance of 
the evidence is against the veteran's claim and service 
connection is not warranted for a low back disability.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disability 
is denied.




REMAND

The Board's remand in June 2004 instructed the RO via the 
Appeals Management Center to schedule a knee examination and 
to obtain an opinion as to whether it is at least as likely 
as not that any current bilateral knee disability was either 
caused by or aggravated by the service-connected left ankle 
disability.  The RO obtained a medical opinion, but the 
examiner did not address the question of the relationship 
between the veteran's service connected left ankle disability 
and his right knee disability.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a veteran, as a mater of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Because the RO did not 
obtain a medical opinion as directed, the claim for service 
connection for a right knee disability must be remanded.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran for 
a VA orthopedic examination in order to 
determine the nature and probably etiology 
of the veteran's right knee disability.  
All indicated tests and X-ray examinations 
should be conducted.  The examiner should 
review the claims folder prior to the 
examination.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
right knee disability was either caused by 
or aggravated by his service-connected 
left ankle disability.  The examiner 
should provide a complete rationale for 
any opinion offered.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


